UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-4321 JPMorgan Value Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 1101 Vermont Avenue, NW Washington, DC 20005 (Address of principal executive offices) Jennifer L. Butler Secretary Washington Management Corporation 1101 Vermont Avenue, NW Washington, DC 20005 (Name and address of agent for service) Registrant’s telephone number, including area code: (202) 842-5665 Date of fiscal year end: June 30, 2008 Date of reporting period:June 30, 2008 Item 1 – Annual Report for the Period Ended June 30, 2008 ANNUAL REPORT JUNE 30, 2008 JPMorgan Funds Value Opportunities Fund CONTENTS President’s Letter 1 Investment Adviser’s Report 3 Schedule of Portfolio Investments 7 Financial Statements 9 Financial Highlights 14 Notes to Financial Statements 16 Report of Independent Registered Public Accounting Firm 20 Schedule of Shareholder Expenses 21 Board Approval of Investment Advisory Agreement 22 Tax Letter 23 Directors 24 Investments in the Fund are not bank deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money if you sell when the Fund’s share price is lower than when you invested. Past performance is no guarantee of future performance. The general market views expressed in this report are opinions based on current market conditions and are subject to change without notice. These views are not intended to predict the future performance of the Fund or the securities markets. References to specific securities and their issuers are for illustrative purposes only and are not intended to be, and should not be interpreted as, recommendations to purchase or sell such securities. Such views are not meant as investment advice and may not be relied on as an indication of trading intent on behalf of the Fund. Please note that current performance may be higher or lower than the performance data shown in this report. Certain Fund fees are currently being waived. Removal of the waivers would reduce returns. Investors should carefully read the Fund prospectus, which includes information on the Fund’s investment objective and risks as well as charges and expenses along with other information. Investors should review the information in the prospectus carefully before investing. For up to date month-end performance information, or to receive a Fund prospectus, please call 1-800-480-4111. Please read carefully before investing or sending money. JPMorgan Value Opportunities Fund PRESIDENT’S
